Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Applicant’s amendment to the specification to correct a typo in paragraph 0063 is acknowledged. Consequently, the objection to the specification is withdrawn.
Applicant’s amendment to correct typos in claims 7, 16 are acknowledged. Consequently the rejection of claims 7, 16 under 35 U.S.C. 112 is withdrawn,
Applicant’s amendment to independent claims 1, 11 introduce new issues of 35 U.S.C. 112 discussed in the rejection below. Applicant amended independent claims without pointing to any support in the specification or drawings. 
Applicant merely stated the amendment overcome the previous rejections without showing how the claimed invention distinguish over the prior art of record. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which 
The specification as originally filed does not discuss any “plurality of failure-protected stripe comprises a plurality of storage blocks distributed across a unique group of storage devices” now recited in amended claim 1 or “wherein each stripe of the plurality of stripes comprises a plurality of storage blocks distributed across a unique group of storage devices” now recited in amended claim 11.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The specification as originally filed does not discuss any “plurality of failure-protected stripe comprises a plurality of storage blocks distributed across a unique group of storage devices” now recited in amended claim 1 or “wherein each stripe of the plurality of stripes comprises a plurality of storage blocks distributed across a unique group of storage devices” now recited in amended claim 11.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 11-15,19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goel et al (US 8,417,987) of record provided by the applicant.
As per claim 1, GOEL discloses a system comprising: a plurality of storage devices (a system comprising:
a plurality of storage devices; (column 4, lines 33-35); and
a computing device comprising a backend (a storage 220 comprising a file system (backend) accessed via protocols; column 6, lines 5-15), wherein:
the backend comprises a bucket that is operable to generate a first data structure of a first data structure type and a second data structure of a second data structure type (the file system comprises a data container (bucket) that is operable to a generate a data structure 374 (first data structure) to store mappings (first data structure type) and a block allocation data structure 370 (second data structure) implemented as a bitmap (second data structure type); column 8, lines 35-50, column 9, lines 35-45, column 11, lines 19-30),
the first data structure is operable to direct a data access to an external storage that is outside of the plurality of storage devices (the data structure 374 forwards (direct) request via a mirroring module 376' to obtain mappings of copies of data blocks (data access) from a remote destination storage system (external storage that is outside); figure 8, column 17, lines 50-65, column 19, lines 15-45, claim 28 of GOEL), and

The difference is GOEL does not specifically show the storage blocks of the failure-protected stripes are distributed across a unique group of storage devices of the plurality of storage devices. However how to effectively distribute the storage blocks for protection among storage devices is mere design/application requirements. Thus it would have been obvious to one of ordinary skill in the art to include distributing storage blocks of the failure protected stripes in any manner including across a unique group of storage devices as claimed while implementing the system of GOEL depending on design/application requirements. 

As per claim 2, GOEL discloses the system of claim 1 wherein the storage blocks of the failure-protected stripe are distributed across at least two storage devices of the plurality of storage devices (the plurality of data blocks of the RAID-4 which is failure protected are spread across the plurality of storage devices; column 1 of lines 56-60).

As per claim 3, GOEL discloses the system of claim 1 wherein at least one storage block of the plurality of storage blocks of the failure-protected stripe is reserved for error correction data that is associated with the other storage blocks of the plurality of storage blocks of the failure-protected stripe (a first data block of the plurality of data blocks of the RAID-4 which is failure protected is used for error correction data that is associated with the other data blocks of the plurality of storage devices of the RAID-4 which is failure protected; column 1 of lines 56-65).

As per claim 4, GOEL discloses the system of claim 1, wherein the second data structure comprises an inode and one or more extents that point to the plurality of storage blocks of the failure-protected stripe (the block allocation data structure 370 comprises-an inode number and pointers (extents) that point to the plurality of data blocks of the RAID-4 which is failure protected: column 10, lines 15-35).

As per claim 5, GOEL discloses the system of claim 1, wherein the first data structure type is used when data is copied from the external storage to the plurality of storage devices (the data structure 374 is used when a good mirrored copy is copied from the remote destination storage system of the plurality of storage devices; column 17, lines 50-65, column 20, lines 15-30, claim 28 of GOEL).

As per claim 6, GOEL discloses the system of claim 5 wherein the second data structure Is used after data has been copied from the externa! storage to the plurality of storage devices (the block allocation data structure 370 is used after good mirrored copy has been copied from the remote destination storage system of the plurality of storage devices; column 17, lines 50-65, column 20, lines 15-30, claims 2 and 28 of GOEL).

As per claim 8, GOEL discloses the system of claim 1 wherein the first data structure comprises a stub inode (the data structure 374 comprising an inode number (stub inode); column 8, lines 35-53, column 11, lines 19-30).

As per claim 11, GOEL discloses a method comprising:

designating, by the bucket in the computing device backend, a stripe wherein the stripe is one of a plurality of stripes and wherein each stripe of the plurality of stripes comprises a plurality of storage blocks distributed across the plurality of storage devices (marking (designating) by the data container in the client 210 file system accessed via protocols, a stripe comprising a plurality of data blocks in a plurality of storage devices; column 4, lines 33-40, column 6. lines 42-66, column 8, lines 35-50, column 3, lines 35-45, column 10, lines 20-30, column 11, lines 19-30);
The difference is GOEL does not specifically show the storage blocks of the failure-protected stripes are distributed across a unique group of storage devices of the plurality of storage devices. However how to effectively distribute the storage blocks for protection among storage devices is mere design/application requirements. Thus it would have been obvious to one of ordinary skill in the art to include distributing storage blocks of the failure protected stripes in any manner including across a unique group of storage devices as claimed while implementing the system of GOEL depending on design/application requirements. 
GOEL further discloses:
migrating data from an externa! storage to the plurality of storage blocks of the plurality of storage blocks in the plurality of storage devices {copying (migrating) a good mirrored copy (data) from a remote destination storage system to the plurality of data blocks in the plurality of storage devices; column 17, lines 50-65, column 20, lines 15-25. claim 28 of GOEL), wherein data migration comprises generating and storing error correction data associated with the data from the external storage 
accessing data from the external storage during data migration, via the stub inode in the first data structure (obtaining good mirrored copy from the remote destination storage during copying via the Inode number in the data structure 374; column 10, lines-20-30, column 11, lines 19-30, column 19, lines 15-20); and
accessing data from the stripe after data migration, via a second data structure (obtaining good mirrored copy from the stripe after copying from the remote destination storage system via block allocation data structure 370; column 10, lines 20-30, column 11, lines 19-30, column 17, lines 50-65, column 19, lines 15-20, column 20, lines 15-30, claims 2 and 28 of GOEL).

As per claim 12, GOEL discloses the method of claim 11 wherein the stripe is a failure-protected stripe (the stripe is an error protected stripe; column 5, tines 15-20).

As per claim 13, GOEL discloses the method of claim 11 wherein the plurality of storage blocks of the stripe are distributed across at least two storage devices of the plurality of storage devices (the plurality of data brocks of the stripe are spread across the plurality of storage devices; column 1 of lines 56-60).

As per claim 14, GOEL discloses the method of claim 11 wherein at least one storage block of the plurality of storage blocks of the stripe is reserved for a block of error correction data that is generated according to the other storage blocks of the plurality of storage blocks of the stripe (a first data block of the plurality of data blocks of the stripe Is used for error correction data that is associated 

As per claim 15, GOEL discloses the method of claim 11 wherein the second data structure comprises an inode and one or more extents that point to the plurality of storage blocks of the stripe (the block allocation data structure 370 comprises an inode number and pointers (extents) that point to the plurality of data blocks of the stripe; column 10, lines 15-35). 

As per claim 19, GOEL discloses the method of claim 11 wherein the computing device backend is on a network interface card (NIC) (the client file system is on a network adapter; column 6, Sines 40-45).

As per claim 20, GOEL discloses the system of claim 1 wherein the system comprises a network interface card (NIC) (the system comprises a network adapter; column 6, lines 40-45).

Claims 7, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over GOEL in view of US 7,870,356 E31 to VEERASWAMY et al, both of record provided by the applicant.
As per claim 7, GOEL discloses the system of claim 5. GOEL does not disclose wherein the plurality of storage blocks in the plurality of storage devices are determined before data is migrated from the external storage to the plurality of storage devices, arid wherein a storage block of the plurality of storage blocks is designated as a sparse file if the storage block is not used for migrated data or associated error correction data, VEERASWAMY discloses wherein the plurality of storage blocks in the plurality of storage devices are determined before data is migrated from the external storage to the plurality of storage devices (the plurality of logical blocks of data in the array of disk drives (plurality 

As per claim 16, GOEL discloses the method of claim 11. GOEL does not disclose wherein a storage block of the plurality of storage blocks is designated as a sparse file if the storage block is not used for migrated data or associated error correction data. VEERASWAMY discloses wherein a storage block of the plurality of storage blocks is designated as a sparse file if the storage block is not used for migrated data or associated error correction data (a specified block of the plurality of logical blocks keep a record (designated) as a sparse file associated with corrupted data recovery copy; column 10, lines 44-55). It would have been obvious to one of ordinary skill in the art to modify the method of GOEL to provide wherein a storage block of the plurality of storage blocks is designated as a sparse file if the storage block is not used for migrated data or associated error correction data, as taught by VEERASWAMY, in order to gain the advantage of Improving data availability and the effectiveness of recovery procedures {See VEERASWAMY; column 1, lines 65-67).

Claims 9,10,17,18 is/are rejected under 35 U.S.C. 103 as being unpatentable over GOEL in view of US 7,831,643 B1 to BELOUSSOV et al, both of record provided by the applicant.
As per claim 9, GOEL, in view of BELOUSSOV, discloses the system of claim 8. GOEL does not disclose wherein the stub inode corresponds to a file in the external storage. BELOUSSOV discloses wherein the stub inode corresponds to a file in the external storage (the stub inode corresponds to a file system in the separate remote VPS storage (external storage); column 10, lines 50-55, column 13, line 35, column 14, lines 50-52, column 15, lines 20-26). It would have been obvious to one of ordinary skill in the art to modify the system of GOEL to provide wherein the stub inode corresponds to a file in the external storage, as taught by BELOUSSOV, in order to gain the advantage of providing multi-user access while minimizing the risk of file corruption (See BELOUSSOV; column 5, lines 1-3).

As per claim 10. GOEL, in view of BELOUSSOV, discloses the system of claim 8. GOEL does not disclose wherein the stub inode corresponds to a directory in the external storage. BELOUSSOV discloses wherein the stub inode corresponds to a directory in the external storage (the stub inode corresponds to a directory in the separate remote VPS storage; column 10, lines 50-55, column 11, lines 60-65, column 13, line 35, column 14, lines 50-52, column 15, lines 20-26). It would have been obvious to one of ordinary skill in the art to modify the system of GOEL to provide wherein the stub inode corresponds to a directory in the external storage, as taught by BELOUSSOV, in order to gain the advantage of providing multi-user access while minimizing the risk of file corruption (See BELOUSSOV; column 5, lines 1-3).



As per claim 18, GOEL discloses the method of claim 11. GOEL does not disclose wherein the stub inode corresponds to a directory in the external storage. BELOUSSOV discloses wherein the stub inode corresponds to a directory in the externa! storage (the stub inode corresponds to a directory in the separate remote VPS storage; column 10, lines 50-55, column 11, lines 60-65. column 13, line 35, column 14, lines 50-52, column 15, lines 20-26). it would have been obvious to one of ordinary skill in the art to modify the method of GOEL to provide wherein the stub inode corresponds to a directory in the external storage, as taught by BELOUSSOV, in order to gain the advantage of providing multi-user access while minimizing the risk of file corruption (See BELOUSSOV column 5, lines 1-3).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ben Dayan et al (US 20190384672) teach a plurality of computing devices associated with a plurality of storage devices. A plurality of failure resilient address spaces are distributed across the plurality of storage devices such that each of the plurality of failure resilient address spaces spans a 

Kitamura (US 20060236054) teaches highly available external storage system wherein each storage system may be different from the other storage system.  The primary storage system treats logical devices in the external storage system as if they were logical devices in the primary storage system.  When a disk that forms a part of a logical device in the external storage systems fails, the management host detects the failure and judges whether the logical device is used by the primary storage system to form a virtual device.  If the logical device is used to form a virtual device, then the management host issues a migration request to the primary storage system.  In response to the migration request, the primary storage system migrates data from the failed logical device to a logical device in the primary storage system to avoid data loss. 

Borlick et al (US 20190266062) teach virtual storage drives are allocated to RAID arrays so that no two virtual storage drives of a RAID array are mapped to the same physical storage drive.  In another aspect, error handling routines are limited to virtual storage drives impacted by an error in a physical storage drive so that virtual storage drives of the physical storage drive not impacted by the error are bypassed.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN T LE whose telephone number is (571)272-4021.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
                                                                                                                          /UYEN T LE/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        25 March 2021